Title: To George Washington from Richard Henry Lee, 5 October 1778
From: Lee, Richard Henry
To: Washington, George


          
            Dear Sir,
            Philadelphia October the 5th 1778
          
          I hope the measures you have taken will be effectual to the purpose of reenlisting the Army, because it is an object of great importance; and I readily admit the propriety of first trying those methods which promise fewest ill consequences. Danger will only arise from pressing such too far, and urging the experiment too long. I very much fear Sir, that the knowledge of depreciation has reached the most uninformed, and therefore, that every evil which can, will happen to us from this cause. But I am not without hope that such measures will be adopted as may, before it is too late, restore our currency to its proper value.
          It is indeed no easy matter to judge of the designs of the enemy—They have created to themselves a great choice of difficulties. I believe they would willingly change their war of conquest to one of revenge altogether, but revenge must be postponed to safety. Gen. Clintons Army is the only hope of Canada, Nova Scotia, Floridas, the West Indies, and I may safely add, much so of Great Britain and Ireland—Whilst this is the case, altho Boston in its present situation is a very tempting object, I cannot think they will undertake it. However, what can be attempted may be attempted, and wisdom points to precaution. If it be true, and our information comes pretty direct, that Dominica has fallen, that Jamaica and St Kitts are in jeopardy, and that Keppel has fled from the fleet of france, we may suppose that our enemies can 
            
            
            
            make no long stay with us. Distance and Land carriage, distress us greatly in the article of bread provision, to which is added an artificial scarcity created in the midst of plenty, by an infamous set of Engrossers who have raised the price of flour from four dollars an hundred to five and six pounds. I hope the measures we are taking with these gentry will make them suffer in a way most hurtful to them.
          Mr Custis had quitted this City before your letter came to hand, and as he is gone to the Army, I have inclosed the letter in this. I am, with much esteem and regard dear Sir your most obedient and very humble servant
          
            Richard Henry Lee
          
        